Title: To Alexander Hamilton from Nathaniel Chipman, 6 September 1788
From: Chipman, Nathaniel
To: Hamilton, Alexander


Newfane, [Vermont], Sept. 6th. 1788
Sir
I have received by Capt. Ville your favour of the 22d of July. Since I wrote you I have had an opportunity of conversing with his Excellency the governor and most of the council on the Subject of Vermonts accession to the confederacy. They generally agree that the terms suggested are good; that it will be highly the interest of Vermont to accede, and that the present is likely to be a favorable crisis, but it is a question whether we ought to make any propositions to the present Congress, or prepare matters and wait the new arrangement. Vermont will not make a point of introducing any amendments; we shall not be the first to feel the inconveniences, if any should arise, from the exercise of the new federal powers. For myself, I readily conceive that direct taxation under the new System will be very inconsiderable during the continuance of peace; yet I find an exemption from the expences of the late war will have, with the Citizens of this State a very powerful effect in producing unanimity on the Subject of a union.
⟨– – – – –⟩ will not ⟨– – – – –⟩ State; but I hope this matter will in some way be compromised. If Sir you have any thing to Suggest on this Subject that may promote the public good, I should be very happy in the communication previous to the Session of assembly in October next. The choice of representatives, which was on Tuesday last, has, as far as I have heard, succeeded favorably.
Mr. Kelly who is so obliging as to take the charge of this letter, will be able to give you a more particular account than can be done in this way as he has conversed Largely with the governor Council and other persons of influence with whom he has great weight.
I am Sir with much esteem and respect your most obedt. sert.

Nathl Chipman
A Hamilton Esqr.

